U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 Commission File Number:33-26787-D Zynex Medical Holdings, Inc. (Exact name of small business issuer as specified in its charter) Nevada 33-26787-D 90-0214497 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8022 Southpark Circle, Suite 100 Littleton, Colorado 80120 Address of Principal Executive Offices Zip Code (303) 703-4906 Registrant's Telephone Number, Including Area Code Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of November 2, 2007 26,821,589 shares of common stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] - 1 - ZYNEX MEDICAL HOLDINGS, INC. FORM 10-QSB INDEX Page No. PART I: FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheet (unaudited) – September 30,2007. 3 Condensed Consolidated Statements of Operations (unaudited) - Three Months and Nine Months Ended September 30, 2007 and 2006. 4 Condensed Consolidated Statement of Stockholders' Equity (unaudited) - Nine Months Ended September 30, 2007. 5 Condensed Consolidated Statements of Cash Flows (unaudited) - Nine Months Ended September 30, 2007 and 2006. 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis or Plan of Operations 13 Item 3. Controls and Procedures 15 PART II: OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES 18 - 2 - PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Zynex Medical Holdings, Inc. Condensed Consolidated Balance Sheet September 30, 2007 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 3,539 Accounts receivable, less allowance for uncollectible accounts of $3,641,910 3,132,279 Inventory 898,259 Deferred consulting fees 5,625 Deferred financing fees 7,367 Prepaid expenses 25,929 Deferred tax asset 720,000 Advances, related parties 40,570 Total current assets 4,833,568 Property and equipment, less accumulated depreciation of $366,502 652,157 Deposits 10,940 $ 5,496,665 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Notes payable $ 253,195 Loan from stockholder 125,787 Capital lease 16,681 Accounts payable 674,614 Accrued expenses 481,931 Income taxes payable 1,094,000 Total current liabilities 2,646,208 Notes payable, less current maturities 64,497 Loan from stockholder, less current maturities 27,054 Capital lease, less current maturities 16,585 Long-term deferred tax liability 69,000 2,823,344 Contingencies and Commitments Stockholders' Equity: Preferred stock, $.001 par value, 10,000,000 shares authorized, no shares issued or outstanding Common stock, $0.001, par value, 100,000,000 shares authorized, 26,821,589 shares issued and outstanding 26,822 Additional paid-in capital 2,623,521 Retained earnings 22,978 Total stockholders' equity 2,673,321 $ 5,496,665 See accompanying notes to financial statements. - 3 - Zynex Medical Holdings, Inc. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net sales and rental income $ 2,104,446 $ 743,787 $ 4,946,384 $ 1,809,738 Cost of sales and rentals 158,085 109,191 433,467 233,194 Gross profit 1,946,361 634,596 4,512,917 1,576,544 Operating expenses: Selling, general and administrative 1,045,087 576,030 2,529,281 1,560,334 Depreciation 45,130 24,479 107,627 66,713 Total operating expenses 1,090,217 600,509 2,636,908 1,627,047 Income (loss) from operations 856,144 34,087 1,876,009 (50,503 ) Interest and other expense (14,679 ) (11,195 ) (235,315 ) (42,248 ) Income (loss) before taxes 841,465 22,892 1,640,694 (92,751 ) Income taxes 227,000 443,000 Net income (loss) $ 614,465 $ 22,892 $ 1,197,694 $ (92,751 ) Net income (loss) per common and common equivalent share Basic $ 0.02 $ * $ 0.04 $ * Diluted $ 0.02 $ * $ 0.04 $ * Weighted average number of shares outstanding Basic 26,807,712 24,095,566 26,518,714 23,531,017 Diluted 29,332,352 24,300,389 28,588,545 23,531,017 * Less then $0.01 per share See accompanying notes to financial statements. - 4 - Zynex Medical Holdings, Inc. Condensed Consolidated Statement of Stockholders' Equity Nine Months Ended September 30, 2007 (unaudited) Number of Shares Amount Additional Paid in Capital Retained Earnings (Accumulated Deficit) Total Balances at December 31, 2006 26,310,911 $ 26,311 $ 2,435,859 $ (1,174,716 ) $ 1,287,454 Issuance of common stock for loan extension and conversion 459,916 460 167,713 168,173 Issuance of common stock for the exercise of warrants 49,524 50 445 495 Issuance of common stock for cash 1,238 1 1,175 1,176 Employee stock compensation expense 18,329 18,329 Net income 1,197,694 1,197,694 September 30, 2007 26,821,589 $ 26,822 $ 2,623,521 $ 22,978 $ 2,673,321 See accompanying notes to financial statements. - 5 - Zynex Medical Holdings, Inc. Condensed Consolidated Statements of Cash Flow (unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 1,197,694 $ (92,751 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 107,627 66,713 Provision for losses in accounts receivable 2,541,910 Amortization of deferred consulting and financing fees 148,660 17,556 Issuance of common stock and warrants for consulting services, interest and loan fees 69,173 127,000 Provision for obsolete inventory 36,000 Amortization of discount on note payable 56,548 Amortization of beneficial conversion feature 3,904 Deferred tax benefit (651,000 ) Employee stock compensation expense 18,329 14,436 Changes in operating assets and liabilities: Accounts receivable (4,336,316 ) (497,954 ) Inventory (373,247 ) 21,629 Prepaid expenses 12,137 (84,378 ) Refundable income taxes 7,586 Other current assets (29,320 ) 273 Accounts payable 332,162 174,591 Accrued expenses 209,341 38,902 Income taxes payable 1,094,000 Net cash provided by (used in) operating activities 437,602 (206,397 ) Cash flows from investing activities: Purchases of equipment (432,433 ) (102,522 ) Net cash used in investing activities (432,433 ) (102,522 ) Cash flows from financing activities: Payments on notes payable and capital lease (363,618 ) (151,374 ) Proceeds from loans payable 240,000 Proceeds from loans from stockholder 133,500 146,900 Repayment of loans from stockholder (38,380 ) (90,984 ) Issuance of common stock 1,671 151,988 Net cash (used in) provided by financing activities (266,827 ) 296,530 Net decrease in cash and cash equivalents (261,658 ) (12,389 ) Cash and cash equivalents at beginning of period 265,197 18,733 Cash and cash equivalents at end of period $ 3,539 $ 6,344 Supplemental cash flow information: Interest paid $ 31,051 $ 46,459 Supplemental disclosure of non-cash investing and financing activities: Conversion of notes payable to common stock $ 99,000 See accompanying notes to financial statements. - 6 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Nature of Business The Company designs, assembles and commercializes a line of FDA cleared medical devices for the electrotherapy and stroke rehabilitation markets. The Company also purchases electrotherapy devices and supplies from other domestic and international suppliers for resale. 2. Basis of Presentation The accompanying condensed consolidated financial statements are unaudited pursuant to the rules and regulations of the Securities and Exchange Commission and in accordance with accounting principles for interim financial information. In the opinion of management, these condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to fairly state the financial position of the Company as of September 30, 2007 and the results of its operations for the nine and three months ended September 30, 2007 and 2006, and its cash flows for the nine months ended September 30, 2007 and 2006. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Furthermore, these financial statements should be read in conjunction with Zynex Medical Holdings, Inc.'s audited financial statements at December 31, 2006 included in the Company's Form 10-KSB filed April 17, 2007. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions. Such estimates and assumptions affect the reported amounts of assets and liabilities as well as disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. The most significant management estimates used in the preparation of the accompanying financial statementsinclude thoseassociated with the collectibility of accounts receivable. Actual results could differ from those estimates. 3. Recent Accounting Pronouncement The Company adopted Financial Accounting Standards Board (FASB)Interpretation No. 48, "Accounting for Uncertainty in Income Taxes" ("FIN 48") on January 1, 2007. The Company did not identify any controversial tax positions taken on open tax years and did not have any unrecognized tax benefits and there was no effect on the Company’s financial condition or results of operations as a result of implementing FIN 48. The Company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions.The Company is no longer subject to U.S. federal tax examinations for years before 2003. State jurisdictions that remain subject to examination range from 2002 to 2006. The Company does not believe there will be any material changes in its unrecognized tax positions over the next 12 months. The Company’s policy is to recognize interest and penalties accrued on unrecognized tax benefits as a component of income tax expense.As of the date of adoption of FIN 48, the Company did not have any accrued interest or penalties associated with any unrecognized tax benefits and no interest expense or penalties were recognized during the quarter. - 7 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 4. Stock Based Compensation The Company has a 2005 Stock Option Plan (the "Option Plan") and has reserved 3,000,000 shares of common stock for issuance under the Option Plan. Vesting provisions are determined by the Board of Directors. All stock options under the Option Plan expire no later than ten years from the date of grant. The Company has adopted Statement of Financial Accounting Standards (“SFAS”) No.123 (revised 2004), “Share-Based Payment” (“SFAS 123R”). SFAS 123R requires the recognition of the cost of employee services received in exchange for an award of equity instruments in the financial statements and is measured based on the grant date fair value of the award that is ultimately expected to vest during the period. SFAS 123R requires the stock compensation expense to be recognized over the period during which an employee is required to provide service in exchange for the award (the requisite service period, which in the Company’s case is the same as the vesting period). For the three months ended September 30, 2007 and 2006, the Company recorded compensation expense related to stock options that decreasednetincome (increased net loss) from operations anddecreased net income (increased net loss) by $4,962 and $4,727, respectively. For the nine months ended September 30, 2007 and 2006, the Company recorded compensation expense related to stock options that decreased netincome (increased net loss) from operations anddecreased net income (increased net loss) by $18,329 and $14,426, respectively. The stock compensation expense was included in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations. For the three months ended September 30, 2007 the Company granted stock options to acquire 38,000 shares of common stock to employees at an exercise price of $0.85 per share. The fair value of stock options at the date of grant during the three months ended September 30, 2007 was $0.69. During the three months ended September 30, 2006 the Company granted stock options to acquire 122,000 shares of common stock at an exercise price of $0.27. The Company used the following assumptions to determine the fair value of stock option grants during the three months ended September 30, 2007: 2007 Expected life 7 years Volatility 101.6% Risk-free interest rate 4.19% Dividend yield 0% The expected life of stock options represents the period of time that the stock options granted are expected to be outstanding based on historical exercise trends. The expected volatility is based on the historical price volatility of our common stock. The risk-free interest rate represents the U.S. Treasury bill rate for the expected life of the related stock options. The dividend yield represents our anticipated cash dividend over the expected life of the stock options. - 8 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) A summary of stock option activity under the Option Plan for the nine months ended September 30, 2007 is presented below: Weighted Weighted Average Shares Average Remaining Aggregate Under Exercise Contractual Intrinsic Option Price Life Value Outstanding at January 1, 2007 286,670 $ 0.34 Granted 256,000 $ 0.44 Exercised $ Forfeited (124,335 ) $ 0.34 Outstanding at September 30, 2007 418,335 $ 0.40 7.08 Years $ 383,511 Exercisable at September 30, 2007 88,835 $ 0.34 8.04 Years $ 87,086 A summary of status of the Company’s non-vested shares as of and for the nine months ended September 30, 2007 is presented below: Nonvested Weighted Shares Average Under Grant Date Option Fair Value Nonvested at January 1, 2007 251,503 $ 0.26 Granted 256,000 $ 0.38 Vested (56,168 ) $ 0.25 Forfeited (121,835 ) $ 0.27 Nonvested at September 30, 2007 329,500 $ 0.35 As of September 30, 2007,the Companyhad $81,242 of unrecognized compensation cost related to stock options that will be recognized over a weighted average period of approximately6.5 years. In addition, stock options to acquire 350,000 shares of common stock were granted to an employee prior to January 1, 2007, which were granted separate from the Option Plan.Upon the employee’s termination in February, 2007, options for 325,000 shares of common stockwere vested and options for 25,000 shares of common stock were unvested and forfeited.The options for 325,000 shares of common stock remain outstanding; these options have an exercise price of $0.22 per share and expire in April 2015, except options for 100,000 shares of common stock, whichexpire in April 2010. - 9 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 5.Earnings Per Share The Company computes net earnings (loss) per share in accordance with SFAS No. 128, "Earnings per Share", which establishes standards for computing and presenting net earnings (loss) per share. Basic earnings (loss) per share are computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding and the number of dilutive potential common share equivalents during the period, calculated using the if-converted and treasury-stock methods.The effects of potential common stock equivalents have not been included in the computation of diluted net loss per share for the nine months ended September 30, 2006, as their effect is anti-dilutive. The calculation of basic and diluted earnings (loss) per share for the three and nine months ended September 30, 2007 and for the three months ended September 30, 2006 is as follows: Three Months Ended September 30, 2007 Nine Months Ended September 30, 2007 Three Months Ended September 30, 2006 Basic: Netincome applicable to common stockholders $ 614,465 $ 1,197,694 $ 22,892 Weighted average shares outstanding - basic 26,807,712 26,518,714 24,095,566 Net income per share - basic $ 0.02 $ 0.04 $ 0.00 Diluted: Netincome applicable to common stockholders $ 614,465 $ 1,197,694 $ 22,892 Weighted average shares outstanding - basic 26,807,712 26,518,714 24,095,566 Dilutive securities 2,524,639 2,069,831 204,824 Weighted average shares outstanding - diluted 29,332,352 28,588,545 24,300,389 Net income per share - diluted $ 0.02 $ 0.04 $ 0.00 6. Loans from stockholder Effective March 1, 2006 a previously non-interest bearing loan from Thomas Sandgaard, President and Chief Executive Officer, in the amount of $14,980 was converted to a 24 month, 8.25% term loan, with equal monthly payments of principal and interest commencing April 1, 2006.As of September 30, 2007, $1,569 of this amount remained outstanding. - 10 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) In 2006 Mr. Sandgaard loaned the Company $146,900, of which $50,000 was converted to a 24 month, 8.25% term loan, with equal monthly payments of principal and interest commencing April 1, 2006. As of September 30, 2007, $21,056 of this amount remained outstandingThe remaining $96,900 was represented by 8.25% demand notes and is being repaid as the Company's cash position and its financing covenants allow. As of September 30, 2007, $7,277 of this amount remained outstanding. The loans from Mr. Sandgaard were used for working capital purposes. In May and June 2007, Mr. Sandgaard made 24-month unsecured loans to the Company in the principal amounts of $50,000 and $24,000 for a total amount of $74,000, The loans bear interest at 8.25% per annum and require monthly payments of $2,267, commencing June 2007 and $1,088 commencing July 2007, for a total of $3,355.As of September 30, 2007, $42,227 and $21,212 remain outstanding. The loans from Mr. Sandgaard were used for working capital purposes and repayment of the Note Payable to Ascendiant Capital Group, LLC. In September 2007, Mr. Sandgaard made a loan to the Company in the principal amounts of $59,500. The loan bears interest at 8.25% per annum commencing September 30, 2007 and is a demand note.As of September 30, 2007, $59,500 remains outstanding. The loan from Mr. Sandgaard was used for working capital purposes. 7.Income Taxes The provision for income taxes is recorded at the end of each interim period based on the Company's best estimate of its effective income tax rate expected to be applicable for the full fiscal year. The effective income tax rate is reevaluated each reporting period. As of September 30, 2007, the Company has estimated its expected effective income tax rate applicable for the year is 27%, which is the statutory rate decreased by the effect of deductible expenses. Therefore, during the three and nine months ended September 30, 2007, the Company recorded a provision for income taxes of $227,000 and $443,000. During the nine and three months ended September 30, 2006, the Company did not record a provision for income taxes due to a loss position and due to uncertainty regarding the use ofnet operating loss carryforwards. The Company anticipates net operatingincome for the year ending December 31, 2007, although no assurance can be given. Refer to the Company's 2006 Form 10-KSB, Financial Statement Note 4. At September 30, 2007, deferred tax assets are reduced by a valuation allowance of $170,000.The valuation allowance was reduced during the nine months ended September 30, 2007 by approximately $315,000.In addition, deferred tax assets increased by $350,000 due to the effects of temporary differences primarily attributable to an increase in the allowance for doubtful accounts receivable. Deferred tax liabilities increased by $14,000. 8. Notes Payable On October 18, 2006, the Company entered into a loan transaction with Ascendiant Capital Group, LLC (an affiliate of Ascendiant Securities, LLC) and issued to Ascendiant Capital (a) a secured Note in the total principal amount of $275,000 (the "Note") and (b) a five-year warrant to purchase a total of 429,867 shares of our common stock ata fixedexercise price of $0.39 per share. TheNote was convertible into common stock at a fixed conversion price of $0.32 per share. Net proceeds of approximately $206,000 from the transaction were used for general working capital. - 11 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) In May 2007, the Company and Ascendiant Capital agreed to extend the maturity date of the loan and to modify extension terms of the Note.Under the modified agreement the principal was to be paid in six equal monthly installments plus interest at 21%, although prepayment was permitted without penalty.The entire amount was to be repaid no later than October 18, 2007.For extending the Note, the Company issued 75,000 shares of common stock in May 2007.The shares were valued at $26,500. The extension agreement called for additional shares to be issued every month as long as an outstanding balance remained on the Note.The number of shares to be issued monthly depended upon the balance of the Note, up to an aggregate maximum of 450,000 shares of common stock, which number included the 75,000 shares of common stock issued in May 2007.Previously, 450,000 shares were to be issued upon the extension. In May 2007, the Company repaid principal of $100,000, interest of $4,812 and issued 50,000 shares of common stock valued at $21,500. In June 2007, the Company repaid principal of $76,000, interest of $3,062 and issued 25,000 shares of common stock valued at $21,250. On June 21, 2007, Ascendiant Capital surrendered the Note for conversion into common stock atthe fixedconversion price of $0.32 per share.The remaining principal of $99,000 plus accrued interest of $173 were converted into 309,916 shares of common stock. 9. Subsequent Events In November 2007, the Company entered into a 25-month sublease of office, plant and warehouse space in Littleton, Colorado.The lease provides for annual rent of $100,975 plus property taxes and maintenance costs. . - 12 - ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The following information should be read in conjunction with the Company's condensed consolidated financial statements and related footnotes contained in this report. Results of Operations Net Sales and Rental Income. Net sales and rental income for the three and nine months ended September 30, 2007, were $2,104,446 and$4,946,384 an increase of $1,360,659 and $3,136,646 or 183% and 173% compared to $743,787 and $1,809,738 for the three and nine months ended September 30, 2006. The increase in net sales and rental income for the three and nine months ended September 30, 2007, compared to the three and nine months ended September 30, 2006 was due primarily to an increase in prescriptions (orders) for rentals and purchases of the Company’s electrotherapy products. The increase resulted from the expansion of the sales force as discussed in the Company's Form 10-KSB filed April 17, 2007; greater awareness of the Company's products by end users and physicians resulting from marketing investments in 2006 and 2005; growing market penetration; and increased rental income from the greater number of Zynex products placed in use during prior periods. We continue to add outside sales representatives with a small increase to the total number of such representatives since July 31, 2007. Our sales and rental income is reported net, after deductions for bad debt and estimated insurance company reimbursement deductions. The deductions are known throughout the health care industry as “contractual adjustments” and describe the process whereby the healthcare insurers unilaterally reduce the amount they reimburse for our products as compared to the rental rates and sales prices charged by us. The amounts deducted from net sales and rental income for these charges in the three and nine months ended September 30, 2007, were $1,877,765 and$4,667,391 an increase of $1,336,533 and $3,325,043 or 247% and 248% compared to $541,232 and $1,342,348 for the three and nine months ended September 30, 2006.This increase is higher in proportion to the increase in net sales because we increased the expected deductions based upon experience. Gross Profit. Gross profit for the three and nine months ended September 30, 2007, was $1,946,361 and $4,512,917 or 92.5 and 91.2 % of net revenue. For three and nine months ended September 30, 2007, this represents an increase of $1,311,765 and $2,936,373 or 206.7% and 186.3% from the gross profit of $634,596 or 85.3% and $1,576,544 or 87.1% of net revenue for the three and nine months ended September 30, 2006. The increase in gross profit for the three and nine months ended September 30, 2007 as compared with the same periods in 2006 is primarily because revenue increased from the prior periods. The increase in gross profit percentage for the three and nine months ended September 30, 2007 as compared with the same periods in 2006 is primarily because of an increase in rental income as a percentage of total revenue (rental equipment is depreciated and not part of the cost of goods sold) offset in part by an increase in the estimated deduction for contractual adjustments as described above. Selling, General and Administrative. Selling, general and administrative expenses for the three and nine months ended September 30, 2007 were $1,045,087 and $2,529,281 an increase of $469,057 and $968,947 or 81.4% and 62.1%, compared to $576,030 and $1,560,334 for the same periods in 2006. The increase was primarily due to increases in sales representative commissions, payroll, public company expenses, legal expenses, accounting services and office expenses.
